Exhibit 10.1


LICENSE AND DISTRIBUTION AGREEMENT
 
THIS LICENSE AND DISTRIBUTION AGREEMENT (this “Agreement”) is effective as of
the 4th day of October, 2010 (the “Effective Date”) by and between P.J. Noyes
Company,  Inc., a New Hampshire corporation, with its principal offices located
at 89 Bridge Street, Lancaster, New Hampshire  03584 (“LICENSOR”) and
Span-America Medical Systems, Inc., a South Carolina corporation, with its
principal offices located at 70 Commerce Center, Greenville, South Carolina
29615 (“LICENSEE”).
 
WHEREAS, LICENSEE desires to obtain a license from LICENSOR and LICENSOR desires
to grant LICENSEE a license to use the trademark and tradename Selan® to market
and sell the Licensed Products (as hereinafter defined) in the Territory (as
hereinafter defined);
 
NOW THEREFORE, in consideration of their mutual covenants, undertakings and
promises contained herein, and other good and valuable consideration, the
receipt and adequacy of which the parties hereby acknowledge, the parties agree
as follows:
 
1. DEFINITIONS
 
1.1. "Confidential Information" means (a) written information marked
confidential and oral information designated confidential and confirmed as such
in writing delivered not later than ten (10) days after such disclosure, (b) the
terms of this Agreement, (c) the customer/account lists of LICENSOR and LICENSEE
and (d) marketing plans and materials of LICENSOR and LICENSEE, whether or not
marked as confidential or confirmed as such in writing. Information that is
generally available in the pertinent industry shall not be considered
"Confidential Information."  Nor shall a party be required to treat as
"Confidential Information":  (a) information that a party obtains on a
non-confidential basis from a third party with the right to disclose it or (b)
information that the party develops independently without the use of any
"Confidential Information" or (c) information that a party is required to
disclose by applicable law or legal process, provided the party whose
information is being disclosed is given a reasonable opportunity to seek a
protective order or otherwise reasonably limit disclosure.
 
1.2. “Inventory” means any and all remaining (i.e., on hand or in stock)
Licensed Products.
 
1.3. “Licensed Products” means certain of the nonprescription medications in the
Selan® line of skin and wound care products developed by LICENSOR as shown on
Schedule 1, which schedule may be amended in writing from time to time by mutual
consent of the parties, and any new products identified as a Licensed Product
pursuant to Section 7.5 hereof.
 
1.4. “Mark” means the federal trademark on “SELAN,” registration number 0873974.
 
1.5. “Notice Address” means the addresses set forth for the parties at the
beginning of this Agreement, or such other addresses as a party may hereafter
designate to the other party by notice in compliance with this Agreement from
time to time.  At no time shall LICENSEE have a Notice Address outside of the
United States.
 
 
 

--------------------------------------------------------------------------------

 
 
1.6. “Territory” shall be North America.
 
1.7. “Use” (or “Used,” “Uses” or “Using”) means (1) the placement of the Mark on
the Licensed Products; and (2) the use of the Mark in the broadest sense of
publication, that is any visual and oral form which to the average person would
indicate that the Licensed Products are associated with the Mark, including, but
not limited to, print media, labels, point of sale and showroom displays,
signage, packaging, stationery, business cards and forms, and electronic media
(including, without limitation, television, film, video tape, radio and the
like) now known or hereafter devised, and the form and content of the subject
matter associated with all the aforementioned;  and (3) all other uses of the
Mark approved by LICENSOR in writing prior to the use.
 
2. TERM
 

 
2.1
Subject to the provisions of Article 10.1  (Termination), this Agreement shall
continue in force until December 31, 2015 (the “Initial Term”).

 

 
2.2 
Upon expiration of the Initial Term, the Term of this Agreement shall
automatically renew for additional successive one (1) year periods, unless one
of the parties hereto provides the other party with written notice stating an
intention not to renew or to renegotiate part or all of the contract, and such
notice is provided no fewer than six (6) months prior to the expiration of the
then current Term.

 
3. GRANT OF LICENSE; APPOINTMENT OF DISTRIBUTOR
 
LICENSOR hereby grants to LICENSEE, and LICENSEE accepts, a nontransferable
license to use the Mark to market and sell the Licensed Products in the
Territory in accordance with the terms of  this Agreement (the “License”), which
right to sell the Licensed Products shall be an exclusive right within the
Territory.  LICENSOR hereby appoints LICENSEE and LICENSEE accepts such
appointment as the exclusive distributor of the Licensed Products in the
Territory for the Term of this Agreement.  Notwithstanding the foregoing,
LICENSOR shall still be permitted to manufacture, package and distribute
products similar to the Licensed Product.
 
4. LICENSE FEES AND  REBATES
 
4.1. LICENSE FEES:  In consideration of the License granted herein, LICENSEE
shall pay to LICENSOR an annual license fee of Thirty Thousand and No/100
Dollars ($30,000.00), such amount to be paid upon January 1 of each year during
the Term, including during any renewal period after the Initial Term.     If,
during any calendar  year, LICENSEE purchases more than One Million Dollars
($1,000,000.00) worth of Licensed Products, then LICENSOR will rebate Ten
Thousand Dollars ($10,000.00) to LICENSEE within 45 days after the end of
that  year.  If, during any calendar  year, LICENSEE purchases more than One
Million Three Hundred Thousand Dollars ($1,300,000.00) worth of Licensed
Products, then LICENSOR will rebate Twenty Thousand Dollars ($20,000.00) to
LICENSEE within 45 days after the end of that  year.    If, during any
calendar  year, LICENSEE purchases more than One Million Six Hundred Thousand
Dollars ($1,600,000.00) worth of Licensed Products, then LICENSOR will rebate
Thirty Thousand Dollars ($30,000.00) to LICENSEE within 45 days after the end of
that  year.  For purposes of calculating the rebate, it is understood that
during the final quarter of any calendar  year, LICENSEE may not order more than
One Hundred Fifty percent (150%) of its average quarterly dollar volume for the
previous three quarters, unless it orders a like amount in the first quarter of
the succeeding year.  All sales volumes are based on shipments made and invoiced
by LICENSOR.  LICENSOR agrees to make its best efforts to produce and ship all
orders on a timely basis in accordance with its normal production scheduling
practices.
 
 
2

--------------------------------------------------------------------------------

 
 
4.2. MINIMUM PURCHASES: Each year during the Term of this Agreement, LICENSEE
shall purchase from LICENSOR and LICENSOR shall sell to LICENSEE for
distribution a minimum quantity of Licensed Products (the “Minimum Purchase”) in
the following amount:  During the Term, the Minimum Purchase shall be a
wholesale value of Seven Hundred Thousand and No/100 Dollars ($700,000.00). The
Licensed Products may be purchased at any time during the respective year, and
the Minimum Purchase may be allocated in any manner among the various Licensed
Products.  Subject to availability, LICENSEE may purchase amounts of Licensed
Products that exceed the Minimum Purchase.  LICENSEE shall order the Licensed
Products from LICENSOR using written purchase orders, the form of which shall be
approved by LICENSOR.
 
4.3. PRICING:  For the first year after the Effective Date of this Agreement,
the Licensed Products shall be priced for sale by LICENSOR to LICENSEE according
to the prices listed in Schedule 1.  Thereafter, if LICENSOR sufficiently
demonstrates that its costs associated with producing the Licensed Products have
increased, LICENSOR and LICENSEE shall negotiate in good faith an increase in
pricing of the Licensed Products charged LICENSEE by LICENSOR pursuant
hereto.  LICENSEE shall have sole discretion to determine the prices at which it
sells the Licensed Products to the distributees.  If LICENSEE changes the
packing specifications for the Licensed Products, then LICENSOR shall change the
prices for the Licensed Products to reflect the new costs of the new packaging
material.
 
4.4. SHIPPING:  In absence of any breach hereof by LICENSEE, LICENSOR shall ship
the Licensed Products as soon as commercially practicable upon order therefor by
LICENSEE, and all orders shall be shipped by methods in accordance with industry
standards.  All orders shall be FOB Lancaster, New Hampshire, and LICENSEE shall
be responsible for all shipping charges.
 
4.5. PAYMENTS:  LICENSOR shall invoice LICENSEE for all amounts due and owing
LICENSOR by LICENSEE upon shipment of each order, including the cost of
shipping.  LICENSEE shall remit payment for each invoice within thirty (30) days
of receipt of the respective goods by LICENSEE.
 
4.6.  FORECASTS AND SHIPMENTS DATA:  Beginning with the end of the calendar
quarter following the Effective Date of this Agreement, and quarterly thereafter
for the duration of this Agreement, LICENSEE will provide LICENSOR with one-year
written forecasts of its demand for each S.K.U. that LICENSEE intends to order
from LICENSOR during the succeeding year.  In order to facilitate the
manufacturing planning process, during the entire Term of this Agreement,
LICENSEE agrees to provide LICENSOR with daily access to its current inventory
by S.K.U. and actual shipments by S.K.U.  The information to which access is
provided to LICENSOR pursuant to this Section does not need to include customer
identity information.
 
 
3

--------------------------------------------------------------------------------

 
 
4.7  TAXES:  The purchase price does not include any federal, national, state or
local sales use, ad valorem or similar taxes, which shall be solely LICENSEE's
responsibility.
 
4.8  SHIPMENT:  RISK OF LOSS AND PASSAGE OF TITLE.  The prices charged for the
Licensed Products ordered hereunder are F.O.B. the LICENSOR's principal place of
business in Lancaster, New Hampshire, and transportation of the Licensed
Products from such location is the responsibility of LICENSEE.  Title and risk
of loss of, or damage to, the Licensed Products shall pass to LICENSEE upon the
LICENSOR' s delivery of the Licensed Products to the carrier.  LICENSEE is
responsible for the accuracy of all shipping instructions sent to the
LICENSOR.  For non-standard shipments such as drop-shipments to multiple
locations or exports, LICENSEE will provide the LICENSOR with bills of lading,
shipping and export documents as required.
 
4.9  ACCEPTANCE.  LICENSEE or consignee shall inspect and accept all of
the  Licensed Products within seven (7) days after delivery of the Licensed
Products, whether delivered to LICENSEE's facility or elsewhere.  Unless
LICENSEE notifies the LICENSOR in writing to the contrary within seven (7) days
after the date of delivery, LICENSEE is deemed to have accepted the Licensed
Products.
 
4.10  FORCE MAJEURE.  The LICENSOR shall not be held responsible for damages
caused by delay or failure to ship ordered quantities of Licensed Products to
LICENSEE when such delay or failure is due to fires, strikes, floods, acts of
God, wars, riots, insurrections, lawful acts of public authorities, delays or
defaults caused by common carriers or for acts beyond the control of the
LICENSOR.  The delay or failure in performance excused by this Section shall be
excused for so long as the causes of such excusable delay or failure exist.
 
4.11  INSURANCE OBLIGATIONS.  Each party hereto shall obtain products liability
insurance providing coverage in the amount of at least Three  Million Dollars
($3,000,000) per occurrence and shall provide the other party hereto with a
certificate of insurance evidencing such coverage.
 
5. COMPLIANCE WITH LAWS
 
5.1.  GENERAL:  All the Licensed Products shall be manufactured, sold, marketed,
and advertised in compliance with all necessary governmental approvals and all
applicable laws, rules and regulations, including, but not limited to, the
Federal Food, Drug & Cosmetic Act, the Fair Packaging and Labeling Act, and the
Consumer Protection Act, as well as all other applicable state or federal law
and regulations (including, but not limited to, regulations promulgated by the
Food and Drug Administration, the Federal Trade Commission, or any other
applicable federal agency).
 
 
4

--------------------------------------------------------------------------------

 
 
5.2.  REPRESENTATIONS AND COVENANTS OF LICENSOR:  LICENSOR hereby warrants and
represents that it has all necessary governmental and other regulatory approvals
for it to produce and distribute (itself or through a distributor) the Licensed
Products without prescriptions and otherwise in the manner contemplated by this
Agreement.  LICENSOR  represents and warrants that the Licensed Products are fit
for use as skin and wound care medications, if used in accordance with
LICENSOR’s packaging and labeling instructions.  LICENSOR further represents
warrants and covenants that it has and will produce and test all Licensed
Products in accordance with law and shall cause truthful labeling regarding
contents and use to be affixed to the Licensed Products or in the packaging
materials of the Licensed Products, along with any other disclosures required by
law.
 
5.3.  REPRESENTATIONS AND COVENANTS OF LICENSEE:  LICENSEE hereby warrants,
represents and covenants that it has all necessary governmental and other
regulatory approvals for it to distribute and sell the Licensed Products without
prescriptions in the Territory.  LICENSEE further warrants, represents and
covenants that it will comply with all applicable regulations promulgated by all
relevant governmental authorities in its marketing literature, sales and
distribution methods, representations and marketing, labeling and packaging,
sales and distribution and recordkeeping.
 
5.4.  REGULATORY AND CONSUMER COMPLAINTS:  LICENSEE shall immediately inform
LICENSOR in writing of any material complaint by any consumer or governmental
body relevant to the Licensed Products, and the status thereof.  LICENSOR shall
move expeditiously to resolve any such complaint.
 
6. THE MARK AND INTELLECTUAL PROPERTY
 
6.1. OWNERSHIP RIGHTS DEFINED:   LICENSEE acknowledges the ownership of the Mark
by LICENSOR, agrees that it will do nothing inconsistent with such ownership,
and that all Use (and any other use thereof) of the Mark by LICENSEE and all
good will developed therefrom shall inure to the benefit of and be on behalf of
LICENSOR.  LICENSEE agrees that nothing in this Agreement shall give LICENSEE
any right, title, or interest in the Mark other than the right to Use the Mark
in accordance with this Agreement and LICENSEE agrees that it will not attack
the title of LICENSOR to the Mark, the validity of the Mark, any rights of
LICENSOR that may have arisen from this Agreement.
 
6.2. CONFIRMATION OF OWNERSHIP:  Whenever requested by LICENSOR, whether during
the Term or thereafter, LICENSEE shall execute such documents or applications
LICENSOR may deem necessary to confirm LICENSOR'S ownership of all its rights,
to maintain the validity of the Mark and to obtain, or maintain any registration
thereof.
 
6.3. TRADEMARK REGISTRATION:  LICENSOR shall maintain the trademark registration
of the Mark in all countries within the Territory in which the Mark is
registered as of the Effective Date.  In the event the Territory includes
countries in which the Mark has not yet been registered, LICENSOR shall, upon
request by LICENSEE and within a reasonably prompt period of time, obtain
trademark registration of the Mark in such countries.  In the event the Mark is
not registerable in a particular country within the Territory, the failure to
obtain registration thereof shall not be deemed a breach hereof by
LICENSOR.  LICENSEE will not register or attempt to register the Mark or any
mark similar to the Mark or containing any aspect of any of the Mark in any
jurisdiction.
 
 
5

--------------------------------------------------------------------------------

 
 
6.4  FORMULA OF THE LICENSED PRODUCTS:  LICENSEE acknowledges the ownership of
the formula of the Licensed Products by LICENSOR and acknowledges that such
particular formula is a trade secret.  LICENSEE acknowledges that nothing in
this Agreement shall give LICENSEE any right, title or interest in or to the
formula and agrees that it will not attempt to reverse engineer any of the
Licensed Products for the purposes of determining the formula or for any other
purpose whatsoever.  LICENSEE acknowledges that LICENSOR will not divulge the
formula to LICENSEE and LICENSEE acknowledges that it does not need to know such
formula to perform its obligations and responsibilities hereunder.
 
7. MARKETING AND DISTRIBUTION
 
7.1. MARKETING:  LICENSOR shall provide LICENSEE with copies of all current
marketing materials used and/or developed by LICENSOR in the marketing of the
Licensed Products (the “Licensor Marketing Materials”). LICENSEE may not alter
any legally required labeling and notices provided by LICENSOR on the Licensed
Product or in the packaging materials of the Licensed Products, provided,
however, LICENSEE may produce and distribute marketing materials in accordance
herewith.  Subject to the foregoing requirement, LICENSEE may, but is not
required to, use any or all of the Licensor Marketing Materials in its marketing
of the Licensed Products in the Territory.  LICENSEE may develop its own
marketing materials (the “Licensee Marketing Materials”) to use independently or
in conjunction with the Licensor Marketing Materials, in its sole discretion,
provided LICENSEE must include in the Licensee Marketing Materials, all
disclosures or notices provided by LICENSOR as required under any applicable
laws.
 
7.2. FOREIGN DISTRIBUTIONS: Any Licensed Product sold outside of the United
States shall, in addition to the requirements listed in Article 5, above, be
marked as required by the law and regulations of the country in which it is
sold.  LICENSEE shall be responsible for compliance with the local laws of all
foreign countries in the Territory regarding the marketing and distribution of
the Licensed Products and all domestic laws regarding the export of Licensed
Products (including, but not limited to, Chapter XIII of the Federal Food, Drug
& Cosmetic Act).  To the extent that LICENSEE desires to expand its sales and
distribution operations into a market not currently served by the LICENSOR with
respect to sales of the Licensed Products, LICENSEE shall be solely and
exclusively responsible for any and all non-recurring charges required for
expansion into such new market including, but not limited to, any charges for
new printing plates, labeling changes, conversion of packaging and label text
into a foreign language, art work, die charges and any other such costs (the
"Non-Recurring Charges").  If LICENSEE requires changes to the text or labeling
or packaging in a market in which sales of the Licensed Products are already
made, then it shall be responsible for all Non-Recurring Charges attributable to
such change.  If a change in the text of the labeling or packaging of the
Licensed Products is required by a governmental authority of a territory in
which the Licensed Products are already sold, then LICENSOR shall bear the costs
of the Non-Recurring Charges.  LICENSOR shall procure the packaging to be used
for the Licensed Products in such new market into which LICENSEE is expanding
sales of the Licensed Products, the cost of which shall be passed onto LICENSEE
at the time that the Licensed Products are purchased by LICENSEE from
LICENSOR.  To the extent that LICENSOR has procured the packaging materials to
be used in the new expansion market, such purchase is to be based upon the
market projections provided to it by LICENSEE.  If after six (6) months from the
first shipment, the sales by LICENSEE in the new expansion market are less than
the sales included in LICENSEE’s projections for sales in such market provided
to LICENSOR, resulting in LICENSOR having excess packaging materials for such
market, then LICENSEE shall be required to purchase such unused packaging
materials from LICENSOR, with the purchase price for finished Licensed Products
from LICENSOR to be subsequently reduced by the cost of such purchased packaging
material.
 
 
6

--------------------------------------------------------------------------------

 
 
7.3. PERMITTED DISTRIBUTEES:  LICENSEE may distribute the Licensed Products
directly to members of the public for end use of the Licensed Products or to
other distributors, including, but not limited to,  retail distributors,
doctors’ offices and hospitals.
 
7.4. NON-PERMITTED DISTRIBUTEES: LICENSEE shall not sell the Licensed Products
to any person or entity which LICENSEE knows, should have known, or had reason
to believe would sell them outside the Territory or in a way that would
ultimately lead to their sale outside the Territory.
 
7.5  NEW PRODUCTS:  LICENSEE AND LICENSOR shall work together using their best
efforts in good faith to bring at least one new product to market each year
during the Term.  Upon mutual written agreement of the parties hereto, such new
product shall be included within the scope of “Licensed Products” as used
herein.
 
7.6  QUARTERLY MEETINGS:  LICENSEE AND LICENSOR shall meet at least once per
calendar quarter, either in person or by teleconference, to review sales of the
Licensed Products and discuss plans for increasing such sales.
 
8. INFRINGEMENT
 
LICENSEE shall notify LICENSOR promptly of any actual or threatened
infringements, imitations, or unauthorized use of the Mark or any patent held by
LICENSOR with respect to the Licensed Products by third parties of which
LICENSEE becomes aware. LICENSOR shall have the sole right, at its expense, to
bring any action on account of any such infringements, imitations or
unauthorized use, and LICENSEE shall cooperate with LICENSOR, as LICENSOR may
reasonably request, in connection with any such action brought by LICENSOR.
 
 
7

--------------------------------------------------------------------------------

 
 
9.  INDEMNIFICATION
 
9.1.  BY LICENSOR:
 
LICENSOR hereby agrees to indemnify, defend and hold LICENSEE, its successors
and assigns, and its officers, directors, employees, agents and representatives
(hereinafter individually and collectively referred to as "LICENSEE Corporate")
harmless from and against any and all liabilities, claims, causes of action,
suits, damages, including without limitation, suits for personal injury or death
of third parties, and expenses, including reasonable attorneys' fees and
expenses, for which LICENSEE may become liable or may incur or be compelled to
pay as a result of (i) LICENSOR’S negligent performance of (or its failure to
perform) its obligations or responsibilities hereunder, or (ii) LICENSOR’S
breach of any of its covenants, representations and warranties under this
Agreement, or (iii) any claim based upon allegations of negligence or strict
liability, which are attributable to any act of LICENSOR, its officers,
directors, employees, agents, representatives, or subcontractors, or (iv) claims
of infringement of any intellectual property right as the result of LICENSOR’S
actions or omissions; or (v) any recall of the Licensed Products resulting from
defects or other problems with respect to the formula or formulation of the
Licensed Products.  In the event there is a claim against LICENSEE for which
indemnification from LICENSOR is sought hereunder, LICENSOR shall have the right
to defend, settle or contest said claim, at LICENSOR'S sole discretion, so long
as the exercise of such discretion does not adversely affect LICENSEE in a
substantial manner and does not affect the Mark in any way.  This Article shall
survive expiration or termination of this Agreement.
 
9.2  BY LICENSEE:
 
LICENSEE hereby agrees to indemnify, defend and hold LICENSOR, its successors
and assigns, and its shareholders, officers, directors, employees, agents and
representatives (hereinafter individually and collectively referred to as the
“LICENSOR Indemnified Parties”) harmless from and against any and all
liabilities, claims, causes of action, suits, damages including, but not limited
to, suits for personal injury or death of third parties and expenses including,
but not limited to, reasonable attorneys fees and expenses, for which any of the
LICENSOR Indemnified Parties may become liable or may incur or be compelled to
pay as a result of (i) LICENSEE’S negligent performance of (or its failure to
perform) its obligations or responsibilities hereunder; or (ii) LICENSEE’S
breach of any of its covenants, representations and warranties under this
Agreement; or (iii) any claim based upon allegations of negligence or strict
liability which are attributable to any act of LICENSEE, its officers,
directors, employees, agents, representatives or subcontractors, or any recall
of the Licensed Products resulting from defects or other problems with respect
to the labeling of the Licensed Products, to the extent arising from changes in
the labeling of the Licensed Products requested by LICENSEE.  In the event that
there is a claim against any of the LICENSOR Indemnified Parties for which
indemnification from LICENSEE is sought hereunder, LICENSEE shall have the right
to defend, settle or contest said claim, at LICENSEE’S sole discretion, so long
as the exercise of such discretion does not adversely affect LICENSOR in a
substantial manner and does not affect the Mark in any way.  This Article shall
survive expiration of termination of this Agreement.
 
10. TERMINATION
 
10.1. TERMINATION:  Subject to the continuing obligations arising from a breach
hereof and those terms and obligations that survive cessation of this Agreement
by the clear import of their language (including, but not limited to, Article
9. Indemnification, and Article 16. Confidentiality), this Agreement and all
rights relevant thereto shall cease upon the earlier of termination, for
whatever reason, or expiration, except that the exercise of any right of
termination under this Article 10. shall not affect any rights which have
accrued prior to termination and shall be without prejudice to any other legal
or equitable remedies to which LICENSOR or LICENSEE may be entitled by reason of
such rights.
 
 
8

--------------------------------------------------------------------------------

 
 
10.1.1. BY LICENSOR; WITHOUT CURE:  LICENSOR shall have the right, but not the
obligation, to terminate this Agreement effective immediately (without right to
cure by LICENSEE) (1) upon LICENSEE'S receipt of written notice from LICENSOR in
the event of any affirmative act of insolvency by LICENSEE; (2) upon the
appointment of any receiver or trustee to take possession of the properties of
LICENSEE; or (3) upon the winding-up, sale, consolidation, merger, or any
sequestration by governmental authority of LICENSEE without prior approval of
LICENSOR, or (4) upon the decision of a court of first impression having
competent jurisdiction to enjoin LICENSEE'S unlawful use of the Mark or use of
the Mark in a manner specifically denied in this Agreement, or adjudges such use
to be violative of the trademark or other rights of any third party, (5) upon
breach by LICENSEE of its obligations set forth in the Section 4.1 hereof,
Section 4.2 hereof, Section 6 hereof, Section 9 hereof and Section 16 hereof.
 
10.1.2. BY LICENSOR; WITH CURE:  LICENSOR shall have the right, but not the
obligation, to terminate this Agreement if any of the following events of
default should occur (except to the extent such events of default are covered by
Section 10.1.1. above) and, if susceptible of a cure, remain uncured upon the
expiration of any applicable cure period following notice of the event of
default to LICENSEE:  (1) breach of any of the terms or conditions of this
Agreement by LICENSEE;  (2) any act or failure to act on the part of LICENSEE
which action or omission is, in the reasonable opinion of LICENSOR, materially
harmful to the Mark or the business of LICENSOR, or LICENSOR'S other licensees,
or the brand.
 
10.1.3. BY LICENSEE; WITHOUT CURE:  LICENSEE shall have the right, but not the
obligation, to terminate this Agreement effective immediately (without right to
cure by LICENSOR) if any of the following events should occur:  (1) LICENSOR
sells substantially all of its assets and the purchaser thereof fails to assume
this Agreement in writing; (2) upon LICENSOR'S receipt of written notice from
LICENSEE in the event of any affirmative act of insolvency by LICENSOR; (3) upon
the appointment of any receiver or trustee to take possession of the properties
of LICENSOR; or (4) upon the winding-up, or any sequestration by governmental
authority of LICENSOR; or (5) upon the breach by LICENSOR of any obligations
arising pursuant to Section 9 hereof or Section 16 hereof.
 
10.1.4. BY LICENSEE; WITH CURE:  LICENSEE shall have the right, but not the
obligation, to terminate this Agreement if any of the following events of
default should occur (except to the extent such events of default are covered by
Section 10.1.3 above) and, if susceptible of a cure, remain uncured upon the
expiration of any applicable cure period following notice of the event of
default to LICENSOR:  (1) breach of any of the terms or conditions of this
Agreement by LICENSOR;  (2) any act or failure to act on the part of LICENSOR
which action or omission is, in the reasonable opinion of LICENSEE, materially
harmful to the business of LICENSEE.
 
 
9

--------------------------------------------------------------------------------

 
 
10.1.5. APPLICABLE CURE PERIODS. The applicable cure periods are as
follows:  for payment and/or reporting events of default, ten (10) business
days;  for all other applicable defaults which are capable of being cured,
thirty (30) days.  If a breach is not capable of being cured, then termination
shall become effective as of the date of notice.
 
10.2  Within ninety (90) days of written notification by either party pursuant
to Section 2.2 of this Agreement that such party elects not to renew the Term
beyond the then current Term, or upon  termination for any reason or expiration
of this Agreement, whichever is sooner, LICENSEE shall provide  LICENSOR with
LICENSEE's customer lists to whom the Licensed Products were sold in the
previous two (2) years and the complete sales histories for such period for such
customers, and such customer list and sales history shall not be deemed to be
Confidential Information hereunder.
 
11. EFFECTS OF AND PROCEDURE ON TERMINATION
 
11.1. DISCONTINUE USE OF THE MARK:  Upon the expiration or termination of this
Agreement and any permitted Winding-Up Period, LICENSEE agrees immediately to
discontinue all Use of the Mark and copyrights of LICENSOR and any term,
trademark or trade dress confusingly similar thereto. LICENSEE further agrees as
set forth in Article 6. hereof that upon expiration or termination of this
Agreement, that all rights in and to the Mark, the copyrights of LICENSOR and
the good will connected therewith shall remain the property of
LICENSOR.  LICENSEE acknowledges that any Use or use of the Mark or copyrights
of LICENSOR by LICENSEE after the date that termination or expiration is
effective, which shall be the date set forth in any notice of Termination or
upon the expiration of any Winding Up Period, whichever is later, shall
constitute an infringement of the Mark and/or copyrights of LICENSOR.
 
11.2. WINDING-UP PERIOD:  Upon the expiration or termination of this Agreement
and subject to LICENSOR'S right to purchase the Inventory as set forth in
Section 11.3. below, LICENSEE shall have a reasonable time, not to exceed ninety
(90) days from the date of such termination or expiration, on a non-exclusive
basis, in which to dispose of its Inventory, if any, according to all the terms
and conditions of this Agreement (hereinafter "Winding-Up Period").  LICENSEE
shall have no right to dispose of or otherwise deal in any Licensed Products or
use tangible items bearing the Mark if it refuses to allow LICENSOR to exercise
its rights under this Section 11.2.
 
11.3. LICENSOR'S RIGHT TO PURCHASE INVENTORY: Within ten (10) days after
expiration or termination of this Agreement for any reason, LICENSEE shall
prepare and forward to LICENSOR a statement containing the quantity and
description of the then remaining Inventory (the “Inventory
Statement”).  LICENSOR shall then, upon written notice given to LICENSEE not
later than ten (10) days after receipt of the Inventory Statement, have the
right and option, superior to any right of LICENSEE to a Winding-Up Period, to
purchase any or all remaining Inventory at the lower of LICENSEE'S cost or fair
market value, payable within thirty (30) days of delivery of the Inventory to
LICENSOR or on such other terms as may be mutually agreeable to the parties.
 
 
10

--------------------------------------------------------------------------------

 
 
12. RELATIONSHIP OF THE PARTIES
 
The relationship of LICENSEE to LICENSOR is that of an independent contractor
and neither LICENSEE nor its agents or employees shall be considered employees
or agents of LICENSOR.  This Agreement does not constitute and shall not be
construed as consisting of a partnership or joint venture or grant of a
franchise between LICENSOR and LICENSEE.  LICENSEE shall not have the right, nor
shall it represent that it has the right, to bind LICENSOR to any obligations to
third parties.
 
13. ASSIGNMENT & SUBLICENSE
 
ASSIGNMENT:  This Agreement may be assigned by LICENSOR but shall not be
assignable or transferable by LICENSEE without the prior written consent of
LICENSOR, and LICENSEE shall have no right to grant any sublicense without the
prior written consent of LICENSOR.  All obligations of either party hereto shall
be binding upon its successors and permitted assigns.
 
14. NOTICES
 
14.1. NOTICES: Any notice, demand, waiver, consent, approval or disapproval
(collectively referred to as "notice") required or permitted herein shall be in
writing and shall be given personally, by messenger, by air courier, by
facsimile provided a confirmation copy is promptly sent by air courier or by
prepaid registered or certified mail, with return receipt requested, addressed
to the parties at their respective Notice Address.  Any notification of change
in Notice Address (or agent appointed to accept all legal process at such Notice
Address) shall be given not fewer than ten (10) days prior to the effective date
of any such change.
 
14.2. A notice shall be deemed received on the date of receipt.
 
15. ARBITRATION
 

_______ LICENSEE’s Initials ________ LICENSOR’s Initials     (please initial
here)  

 
15.1. ARBITRATION:  Any controversy or claim arising under or in relation to
this Agreement, or the breach thereof, or the relations between LICENSEE and
LICENSOR (including without limitation any disputes relating to any claim or
right conferred by any state, federal or local statute or ordinance) shall be
finally settled by arbitration by a panel of three arbitrators (unless the
amount in dispute is less than Twenty-Five Thousand Dollars ($25,000) in which
case there shall be only one arbitrator) in the City of Manchester, New
Hampshire, administered in accordance with the Rules of the American Arbitration
Association, and any judgement on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
15.2. ARBITRATION EXPENSES:  Any filing fee shall be paid by the party filing
the claim.  Each party shall be responsible for that party’s own costs and
expenses for arbitration. Expenses for witnesses for either side are to be borne
by the party producing the witnesses.  All administrative fees for the
arbitration and compensation expenses of the arbitrator shall be borne equally
by the parties.
 
15.3. LIMITATION ON ARBITRATION REMEDIES:  The arbitrator’(s’) authority shall
be limited to the resolution of the legal dispute between the parties.  The
arbitrator(s) shall be bound by and shall apply the applicable law, including
allocations of burdens of proof as well as substantive law.  There shall not be
any limit on the remedies available in the arbitration pursuant to any
applicable law regarding the limitation of remedies available in arbitration or
which would render the obligation unenforceable.  But, to the extent permitted
by applicable law and to the extent that limitations can be established without
impairing the enforceability of the obligation to arbitration, the parties agree
to the following limitation on the remedies that can be awarded by the
arbitrator(s):  the arbitrator(s) shall have no power to extend this Agreement
beyond its termination date, nor to order reinstatement or other continuation of
the parties’ relationship after termination, nor to award punitive,
consequential, multiple, incidental or any other damages in excess of the
economic damages actually sustained by the claimant.  In no case shall the
arbitrator(s) have authority to enlarge substantive rights or remedies available
under existing law.  The arbitrator is not empowered to issue any award in
excess of that provided in this Agreement, and, to the extent permitted by
applicable law the parties hereby waive any rights they may have to any remedies
other than those permitted by this Agreement.
 
16. CONFIDENTIALITY OF INFORMATION
 
16.1. CONFIDENTIAL INFORMATION:
 
16.1.1. LICENSEE and LICENSOR shall regard and preserve as confidential all
Confidential Information related to the business of the other party which may be
obtained by it from any source as a result of this Agreement or otherwise.  The
parties agree that they shall not, and they shall cause their officers,
directors, employees, representatives, agents, sub-licenses, and subcontractors,
not to divulge, furnish or make Confidential Information accessible to anyone
not expressly authorized to have access to the same by this Agreement or in
writing by the respective proprietary party.  This provision shall survive the
termination of this Agreement.
 
16.1.2. LICENSEE and LICENSOR shall confine and limit the use of all
Confidential Information obtained from the other party, its designees, its
licensees or its agents exclusively to the purposes permitted hereunder, and
shall not use or adopt such Confidential Information for purposes other than as
contemplated by this Agreement.
 
17. MISCELLANEOUS
 
17.1. HEADINGS: The headings contained in this Agreement are for convenience and
reference purposes only. They do not form a part hereof and shall not affect the
meaning or interpretation of this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
17.2. COMPLETE AGREEMENT & NO ORAL MODIFICATION: This Agreement is a complete
statement of all agreements between the parties with respect to the subject
matter hereof. Any amendment, modification, alteration, change or waiver must be
in writing.
 
17.3. SEVERABILITY: If any provision of this Agreement is for any reason
declared to be invalid or unenforceable, the validity of the remaining
provisions shall not be affected thereby.
 
17.4. INCORPORATION BY REFERENCE:  The recitals, Schedules and Exhibits are
hereby incorporated in this Agreement.  Paragraph and section headings are used
solely for convenience and should not be given any weight in the interpretation
of this Agreement.
 
17.5. WARRANTIES OF CORPORATE FITNESS: The parties each warrant the
following:  (1) that the delivery of this Agreement has been duly authorized by
all requisite corporate action of its company;  (2) that the execution and
delivery of this Agreement does not violate its Articles of Incorporation or
By-laws, or any contract or commitment to which it is a party or by which it is
bound; and (3) that it is not a party to any suit, action, administrative
proceeding, or investigation which, if successful, would have a material,
adverse effect on its operations, financial condition or business.
 
17.6. CONSTRUCTION:  This Agreement's terms and conditions were freely
negotiated.  LICENSEE drafted the Agreement for the convenience of the parties
only.  As such, the language shall be interpreted without regard to any rule,
law or presumption requiring the language to be construed, interpreted or
applied against LICENSEE.
 
[SIGNATURE PAGE FOLLOWS]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have first caused this Agreement to be executed
as of the Effective Date.
 



P.J. NOYES COMPANY, INC.         ("LICENSOR")                                
By: /s/ David Hill                     Its: President                     Date:
October 4, 2010        

 

SPAN-AMERICA MEDICAL SYSTEMS, INC.         (“LICENSEE”)                        
        By: James D. Ferguson                     Its: President / CEO          
          Date: 10/08/10        

 
 
 
 
14

--------------------------------------------------------------------------------

 
 

SCHEDULE 1 May 5, 2010

  
** [In the “Sales Price” column below, the prices have been redacted and
confidential treatment has been requested]
 
SELAN
Skin Care Products
 
SELAN Protective Cream and Lotion

      ** (One Pallet) Description Code Units/Case Sales Price Min. Order        
  Protective Cream – 4 oz. Tube PJSPCO4012 12 [redacted] 300 cases          
Protective Lotion – 8 oz Bottle PJSPL08012 12 [redacted] 150 cases (Minimum
10,000 bottles per run)        

 
SELAN+ Zinc Oxide Barrier Cream and Lotion

        (One Pallet) Description Code Units/Case Sales Price Min. Order        
  Barrier Cream – 8 ml. Packet PJSZC08144 144 [redacted] 180 cases          
Barrier Cream  - 8 ml. Packet PJSZC81000 1000 [redacted] 30 cases          
Barrier Cream  - 4 oz. Tube PJSZC04012 12 [redacted] 300 cases           Barrier
Cream – 16 oz. Jar PJSZC16012 12 [redacted] 100 cases           Barrier Lotion –
8 oz. Bottle PJSZL08012 12 [redacted] 150 cases (Minimum 10,000 bottles per run)
       

 
SELAN+ Antifungal Cream

        (One Pallet) Description Code Units/Case Sales Price Min. Order        
  Antifungal Cream – 2 oz Tube PJSAF02012                                 12
[redacted] 300 cases           Antifungal Cream – 4 oz Tube PJSAF04012 12
[redacted] 300 cases

 
P.J. Noyes Company, Inc.
89 Bridge Street
Lancaster, NH  03584
Phone:  (603) 788-4952
Fax:  (603) 788-3873
 
 
15